     Case 2:20-cv-02264-JAM-CKD Document 1 Filed 11/13/20 Page 1 of 9


 1   NICHOLAS M. WAJDA (State Bar #259178)
     Attorney Email Address: nick@wajdalawgroup.com
 2   WAJDA LAW GROUP, APC
 3   6167 Bristol Parkway, Suite 200
     Culver City, California 90230
 4   Telephone: (310) 997-0471
     Facsimile: (866) 286-8433
 5   Attorney for Plaintiff
 6

 7
                                UNITED STATES DISTRICT COURT
 8
                              EASTERN DISTRICT OF CALIFORNIA
 9

10
      LLOYD E. LAMB,                             Case No.
11
                       Plaintiff,                COMPLAINT FOR DAMAGES
12
            v.                                   1. VIOLATIONS OF THE FAIR DEBT
13                                               COLLECTION PRACTICES ACT, 15 U.S.C.
                                                 §1692 ET SEQ.
14    LVNV FUNDING, LLC,
                                                 2. VIOLATIONS OF THE TELEPHONE
15                     Defendant.                CONSUMER PROTECTION ACT, 47 U.S.C.
                                                 § 227 ET SEQ.;
16
                                                 3. VIOLATIONS OF THE ROSENTHAL
17                                               FAIR DEBT COLLECTION PRACTICES
                                                 ACT, CAL. CIV. CODE §1788 ET SEQ.
18
                                                 DEMAND FOR JURY TRIAL
19

20
                                           COMPLAINT
21
           NOW COMES LLOYD E. LAMB (“Plaintiff”), by and through his undersigned attorney,
22

23   complaining of LVNV Funding, LLC (“Defendant”) as follows:

24                                     NATURE OF THE ACTION
25      1. Plaintiff brings this action seeking redress for violations of the Fair Debt Collection
26
     Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692, violations of the Telephone Consumer
27

28
                                                   1
     Case 2:20-cv-02264-JAM-CKD Document 1 Filed 11/13/20 Page 2 of 9


 1   Protection Act (“TCPA”) pursuant to 47 U.S.C. §227, and violations of the Rosenthal Fair Debt
 2   Collection Practices Act (“RFDCPA”).
 3
                                          JURISDICTION AND VENUE
 4
        2. Subject matter jurisdiction is conferred upon this Court by the FDCPA and 28 U.S.C.
 5
     §§1331 and 1337, as the action arises under the laws of the United States. Supplemental jurisdiction
 6

 7   exists for the state law claims pursuant to 28 U.S.C. §1367.

 8      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in the Eastern

 9   District of California, Defendant conducts business in the Eastern District of California, and
10
     maintains significant business contacts in the Eastern District of California.
11
                                                       PARTIES
12
        4. Plaintiff is a natural person over 18-years-of-age who is a “consumer” as the term is defined
13
     by 15 U.S.C §1692a(3), and is a “person” as defined by 47 U.S.C. §153(39).
14

15      5. Defendant is a limited liability company organized under the laws of Delaware. Defendant

16   has its principal place of business at 6801 South Cimarron Road, Suite 424- J, Las Vegas, Nevada
17   89113. Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as the principal purpose
18
     of Defendant’s business is the collection of debt. Defendant is a “debt collector” as defined by 15
19
     U.S.C. § 1692a(6) as it regularly collects or attempts to collect debts owed or due or asserted to be
20
     owed or due another.
21

22                                 FACTS SUPPORTING CAUSES OF ACTION

23      6. Prior to the events giving rise to this cause of action, Plaintiff defaulted on an outstanding

24   debt with Citibank (“subject debt”).
25      7. Subsequently, Calvary Portfolio Services, LLC (“Calvary”), a debt collector, acquired the
26
     right to collect on the defaulted subject debt.
27

28
                                                          2
     Case 2:20-cv-02264-JAM-CKD Document 1 Filed 11/13/20 Page 3 of 9


 1       8. Consequently, around late August 2020, Plaintiff made a payment to Calvary to satisfy the
 2   subject debt in full.
 3
         9. Thereafter, the subject debt was transferred to Defendant for collection, despite Plaintiff
 4
     satisfying the subject debt in full with Calvary.
 5
         10. In September 2020, Defendant began calling Plaintiff on his cellular phone in an attempt to
 6

 7   collect on the subject debt.

 8       11. At times relevant, Plaintiff was the sole subscriber, owner, possessor, and operator of his

 9   cellular telephone number, (925) XXX-7001. Plaintiff is and has always been financially
10
     responsible for this cellular telephone and its services.
11
         12. Immediately after the calls began, Plaintiff answered a call and stated he did not owe the
12
     debt. Defendant’s representative responded by stating “You know you owe this debt Mr. Lamb.”
13
         13. On November 3, 2020, Plaintiff checked his credit reports and noticed Defendant reporting
14

15   the subject debt on his credit.

16       14. Perplexed as to why Defendant was calling and reporting the already paid off subject debt
17   on his credit, Plaintiff ensured Defendant was on notice Plaintiff had satisfied the subject debt.
18
         15. Despite Plaintiff having satisfied the subject debt, Defendant continues to call Plaintiff and
19
     attempt to collect.
20
         16. Moreover, Defendant continues to inaccurately report the subject debt on Plaintiff’s credit.
21

22       17. Furthermore, at no time did Defendant send Plaintiff any correspondence notifying him of

23   his rights pursuant to 15 U.S.C. §1692g.

24                 COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
25       18. Plaintiff restates and realleges paragraphs 1 through 17 as though fully set forth herein.
26
         19. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).
27

28
                                                         3
     Case 2:20-cv-02264-JAM-CKD Document 1 Filed 11/13/20 Page 4 of 9


 1      20. The alleged subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a
 2   transaction due or asserted to be owed or due to another for personal, family, or household purposes.
 3
        21. Defendant is a “debt collector” as defined by §1692a(6) because its primary business is the
 4
     collection of delinquent debts and it regularly collects debts and uses the mail, the telephones, and
 5
     credit reporting to collect defaulted accounts allegedly owed to a third party.
 6

 7      22. Moreover, Defendant is a “debt collector” because it acquired rights to the subject debt after

 8   it was allegedly in default. 15 U.S.C. §1692a(6).

 9      23. Defendant used credit reporting to attempt to collect the subject debt and, as such, engaged
10
     in “communications” as defined in FDCPA §1692a(2).
11
        24. Defendant violated 15 U.S.C. §1692d, d(5), e, e(2), e(8), e(10), and g through its unlawful
12
     debt collection practices.
13
            a. Violations of FDCPA § 1692d
14

15      25. Defendant violated §1692d by engaging in abusive, harassing, and oppressive conduct by

16   relentlessly calling Plaintiff’s cellular phone seeking immediate payment on the subject debt.
17   Moreover, Defendant continued placing the relentless calls after being put on notice Plaintiff did
18
     not owe the subject debt.
19
        26. Defendant violated §1692d(5) by causing Plaintiff’s cellular phone to ring repeatedly and
20
     continuously in an attempt to engage Plaintiff in conversations regarding the collection of the
21

22   subject debt with the intent to annoy, abuse, or harass Plaintiff. Specifically, Defendant placed or

23   caused to be placed numerous harassing phone calls to Plaintiff’s cellular telephones from

24   September 2020 through the present day.
25

26

27

28
                                                         4
     Case 2:20-cv-02264-JAM-CKD Document 1 Filed 11/13/20 Page 5 of 9


 1          b. Violations of FDCPA § 1692e
 2      27. Defendant violated §1692e by using false, deceptive, and misleading representation in
 3
     connection to collection of the alleged subject debt. The alleged subject debt was not owed at the
 4
     time Defendant reported the debt as being owed.
 5
        28. Defendant violated §1692e(2) when it falsely misrepresented the character, amount, or legal
 6

 7   status of the subject debt. Defendant attempted to collect the alleged debt from Plaintiff personally

 8   despite Plaintiff not owing the alleged debt, which had previously been paid. Defendant knew

 9   Plaintiff did not have any legal obligation to pay the subject debt, but despite having actual
10
     knowledge, Defendant began reporting the subject debt as unpaid.
11
        29. Defendant violated §1692e(8) by communicating false and inaccurate credit reporting
12
     information regarding the subject debt to Plaintiff. Defendant knew or should have known that the
13
     subject debt was paid in full and that Plaintiff no longer owed the subject debt.
14

15      30. Defendant violated §1692e(10) by making false representations and employing deceptive

16   means to induce Plaintiff into paying the subject debt. In order to secure payment of the subject
17   debt, Defendant led Plaintiff to believe he owed a debt that he did not truly owe, thus hoping to
18
     drive Plaintiff to make a payment.
19
            c. Violations of FDCPA § 1692g
20
        31. Defendant violated §1692g through its initial communication by failing to properly inform
21

22   Plaintiff as to Plaintiff’s rights for debt verification in a manner which was not reasonably

23   calculated to confuse or frustrate the least sophisticated consumer. Despite the foregoing,

24   Defendant reported on Plaintiff’s credit as its initial communication and failed to adequately send
25   Plaintiff his right to dispute the validity of the subject debt within five days of the initial
26
     communication.
27

28
                                                       5
     Case 2:20-cv-02264-JAM-CKD Document 1 Filed 11/13/20 Page 6 of 9


 1      32. As an experienced debt collector, Defendant knew or should have known the ramifications
 2   of not sending a validation notice within 5 days of the initial communication pursuant to §1692g.
 3
     WHEREFORE, Plaintiff LLOYD E. LAMB respectfully requests that this Honorable Court:
 4       a. Declare that the practices complained of herein are unlawful and violate the
 5               aforementioned statute;

 6            b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial, for
                 the underlying FDCPA violations;
 7
              c. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
 8
                 §1692k; and
 9            d. Award any other relief as the Honorable Court deems just and proper.
10               COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

11      33. Plaintiff restates and realleges paragraphs 1 through 32 as though fully set forth herein.
12      34. Defendant repeatedly placed or caused to be placed frequent non-emergency calls, including
13
     but not limited to the calls referenced above, to Plaintiff’s cellular telephone number using an
14
     automatic telephone dialing system (“ATDS”) or prerecorded or artificial voice without Plaintiff’s
15
     prior consent in violation of 47 U.S.C. §227 (b)(1)(A)(iii).
16

17      35. The TCPA defines ATDS as “equipment which has the capacity...to store or produce

18   telephone numbers to be called, using a random or sequential number generator; and to dial such

19   numbers.” 47 U.S.C. §227(a)(1).
20      36. Upon information and belief, based on Defendant’s lack of prompt human response during
21
     the phone calls in which Plaintiff answered, Defendant used an ATDS to place calls to Plaintiff’s
22
     cellular telephone.
23
        37. Upon information and belief, the ATDS employed by Defendant transfers the call to a live
24

25   agent once a human voice is detected, thus resulting in a pause after the called party speaks into the

26   phone.

27

28
                                                        6
     Case 2:20-cv-02264-JAM-CKD Document 1 Filed 11/13/20 Page 7 of 9


 1      38. Defendant violated the TCPA by placing numerous phone calls to Plaintiff’s cellular phone
 2   between September 2020 and the present day, using an ATDS without his prior consent.
 3
        39. As pled above, Plaintiff was severely harmed by Defendant’s collection calls to his cellular
 4
     phone.
 5
        40. Upon information and belief, Defendant has no system in place to document and archive
 6

 7   whether it has consent to continue to contact consumers on their cellular phones.

 8      41. Upon information and belief, Defendant knew its collection practices were in violation of

 9   the TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.
10
        42. Each Defendant, through their agents, representatives, subsidiaries, vendors, independent
11
     contractors, and/or employees acting within the scope of their authority acted intentionally in
12
     violation of 47 U.S.C. §227(b)(1)(C).
13
        43. Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a minimum of $500
14

15   per phone call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful and knowing

16   violations of the TCPA triggers this Honorable Court’s discretion to triple the damages to which
17   Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).
18
     WHEREFORE, Plaintiff LLOYD E. LAMB respectfully prays this Honorable Court for the
19   following relief:
20      a. Declare Defendant’s calls to Plaintiff to be violations of the TCPA;
21      b. Award Plaintiff damages of at least $500 per call, and treble damages pursuant to 47 U.S.C.
22            § 227(b)(3)(B)&(C); and
23
        c. Awarding Plaintiff costs and reasonable attorney fees;
24
        d. Enjoining Defendant from further contacting Plaintiff; and
25
        e. Awarding any other relief as this Honorable Court deems just and appropriate.
26
           COUNT III– VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
27
        44. Plaintiff restates and realleges paragraphs 1 through 43 as though fully set forth herein.
28
                                                       7
     Case 2:20-cv-02264-JAM-CKD Document 1 Filed 11/13/20 Page 8 of 9


 1      45. Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
 2      46. The subject consumer debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code §
 3
     1788.2(d) and (f).
 4
        47. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
 5
              a. Violations of RFDCPA § 1788.17
 6

 7      48. The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that “Notwithstanding any other

 8   provision of this title, every debt collector collecting or attempting to collect a consumer debt shall

 9   comply with the provisions of Section 1692b to 1692j, inclusive of, and shall be subject to the
10
     remedies in Section 1692k of, Title 15 of the United States Code.”
11
        49. As outlined above, through their conduct in attempting to collect upon the subject consumer
12
     debt, Defendant violated 1788.17; and 15 U.S.C. §§1692e, f, and g of the FDCPA. Defendant
13
     engaged in deceptive and noncompliant conduct in its attempts to collect a debt from Plaintiff, in
14

15   violation of the RFDCPA.

16      50. Defendant willfully and knowingly violated the RFDCPA through its unlawful collection
17   efforts. Defendant’s willful and knowing violations of the RFDCPA should trigger this Honorable
18
     Court’s ability to award Plaintiff statutory damages of up to $1,000.00, as provided under Cal. Civ.
19
     Code § 1788.30(b).
20

21

22

23

24

25

26

27

28
                                                        8
     Case 2:20-cv-02264-JAM-CKD Document 1 Filed 11/13/20 Page 9 of 9


 1   WHEREFORE, Plaintiff, LLOYD E. LAMB, respectfully requests that this Honorable Court enter
 2   judgment in his favor as follows:
 3
        a. Declare that the practices complained of herein are unlawful and violate the aforementioned
 4         statute;

 5      b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
 6      c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code §
 7         1788.30(b);

 8      d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal. Civ. Code
           § 1788.30(c);
 9
        e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
10
           consumer debt; and
11
        f. Award any other relief as the Honorable Court deems just and proper.
12

13      Dated: November 13, 2020                 Respectfully submitted,

14                                               By: /s/ Nicholas M. Wajda
                                                 Nicholas M. Wajda
15                                               WAJDA LAW GROUP, APC
16                                               6167 Bristol Parkway, Suite 200
                                                 Culver City, California 90230
17                                               Telephone: (310) 997-0471
                                                 Facsimile: (866) 286-8433
18                                               Email: nick@wajdalawgroup.com
19

20

21

22

23

24

25

26

27

28
                                                     9
